Citation Nr: 0829335	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability secondary to a right thigh knife wound 
scar with residual numbness of the lateral femoral cutaneous 
nerve.  
 
2.  Entitlement to service connection for a left leg 
disability secondary to a right thigh knife wound scar with 
residual numbness of the lateral femoral cutaneous nerve.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel


INTRODUCTION
 
The veteran had active duty service from April 1957 to 
October 1960.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Columbia , 
South Carolina , Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought.
 
 
FINDINGS OF FACT
 
1.  An April 2001 rating decision denied entitlement to 
service connection for a left leg disability, secondary to a 
right thigh knife wound scar with residual numbness of the 
lateral femoral cutaneous nerve.
 
 
2.  The evidence submitted since the April 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left leg disability and raises a reasonable 
possibility of substantiating that claim.
 
3.  There is no competent evidence that the veteran's current 
left leg disability is attributable to a right thigh knife 
wound scar with residual numbness of the lateral femoral 
cutaneous nerve.
 
 
CONCLUSIONS OF LAW
 
1.  The April 2001 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a left leg disability, 
secondary to a right thigh knife wound scar with residual 
numbness of the lateral femoral cutaneous nerve.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 3.159 (2007).
 
2.  A left leg disability was not caused or aggravated by a 
right thigh knife wound scar with residual numbness of the 
lateral femoral cutaneous nerve.  38 U.S. C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in February 2006 and April 2006 of the information and 
evidence needed to substantiate and complete a claim.  The 
veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for a left leg disability, secondary to a service-
connected right leg disability.  The veteran was adequately 
informed of the specific basis for the prior denial of his 
claim in the above correspondence and in June and October 
2006 correspondence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also told he needed to submit new 
and material evidence.
 
VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned until April 2006.  The record, however, shows that 
any prejudice that failure caused was harmless, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, providing the veteran 
with an opportunity for a hearing, and, as warranted by law, 
affording VA examinations.  The veteran requested a hearing 
with the Board via videoconference, but he failed to appear.  
The hearing request is therefore considered withdrawn, and 
there is no hearing request pending at this time.
 
The claim was readjudicated in supplemental statements of the 
case, dated in January and June 2007.  The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
New and Material Evidence
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 
(2007).  A disability is also service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the evidence is presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is reopened and the 
ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Id. ; Justus v. 
Principi, 3 Vet. App. 510 (1992).
 
The veteran was originally denied entitlement to service 
connection for a left leg disability because he did not have 
a diagnosis of a current left leg disability and a competent 
nexus opinion relating a left leg disability to his service-
connected right leg disability.  See April 2001 and June 2006 
rating decisions.  Therefore, for evidence to be new and 
material, it must first reveal a diagnosis of a current left 
leg disability.
 
The veteran was afforded a VA examination in July 2007 in 
response to his claim.  The physician diagnosed him with 
edema of the left leg.  The Board finds that this qualifies 
as a current disability, and is therefore new and material 
evidence.  Thus, the claim is reopened.
 
Secondary Issue
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 
 Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease.  38 
C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
 
After a careful review of the record, the Board finds that 
the elements necessary to establish entitlement to service 
connection have not been met.  The service medical records 
reveal that the appellant complained of left knee swelling in 
June 1958.  The impression following a physical examination 
was questionable insect bite.  A chronic left leg disorder 
was not otherwise shown in service, and at the veteran's 
October 1960 separation examination no left leg disorder was 
diagnosed.
 
The veteran did sustain a right thigh knife wound in service, 
and he is service connected for residuals thereof.  The 
record reveals sporadic left knee complaints, but it is 
silent for a diagnosis of a left leg disability until a July 
2007 VA examination.  The examining physician in July 2007 
reviewed the claims file and examined the veteran.  
Inspection of the left leg revealed edema of the lower leg 
accompanied by massive bony swelling of his left knee.  Gait 
was markedly limited by obesity.  He was diagnosed with edema 
of the left leg aggravated by morbid obesity.  The physician 
provided an opinion that "it is less likely than not that 
the veteran's present left leg condition is related to his 
military activities and the wound which he incurred in the 
service."  He also explained that he believed that "[a]ll 
of the veteran's symptoms are exacerbated by his morbid 
obesity which [is] consider[ed] to be his primary health 
problem."  Without a competent opinion connecting the 
veteran's current left leg disability with his service-
connected right leg disability, entitlement to service 
connection cannot be granted.
 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, while the 
Board has considered the veteran's own assertions, as a lay 
person he does not have the requisite training and expertise 
to render an opinion on a medical matter.  Id., 2 Vet. App. 
at 494.
 
The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left leg 
disability, secondary to a   right thigh knife wound scar 
with residual numbness of the lateral femoral cutaneous 
nerve.
 
Entitlement to service connection for a left leg disability, 
secondary to a right thigh knife wound scar with residual 
numbness of the lateral femoral cutaneous nerve, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


